MEMORANDUM **
Ismael Martinez, a federal prisoner, appeals pro se the district court’s denial of his motion to set aside the default judgment entered in this civil forfeiture proceeding. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion. United States v. Lido Motel, 5145 N. Golden State Boulevard, 135 F.3d 1312,1314 (9th Cir.1998).
We are unpersuaded by Martinez’s contentions, and we affirm. See id. at 1317; United States v. Sardone, 94 F.3d 1233, 1236 (9th Cir.1996).
We grant the United States’ motion to strike the affidavit received on January 29, 2002. We deny Martinez’s motion to file an amicus brief.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.